Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"machining information obtaining unit" in claims 1 and 5-6. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Pages 9-10 specifies that the machining information obtaining unit 11 is implemented by a CPU. Figure 4 shows that the machining information obtaining unit 11 is a part of the controller 1. As such, any control system which is capable of obtains machining information would meet this limitation.
 “target value obtaining unit” in claims 1 and 5-6. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 10 specifies that the target value obtaining unit 13 is implemented by a CPU. Figure 4 shows that the target value obtaining unit 13 is a part of the controller 1. As such, any control system which is capable of reading a target value from a storage unit would meet this limitation.
“reference command value calculation unit” in claims 1 and 5-6. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 10 specifies that the reference command value calculation unit 14 is implemented by a CPU. Figure 4 shows that the reference command value calculation unit 14 is a part of the controller 1. As such, any control system which calculates a command value from an obtained target value would meet this limitation.
“compensation amount determination unit” in claims 1 and 5-6. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 11 specifies that the compensation amount determination unit 15 is implemented by a CPU. Figure 4 shows that compensation amount determination unit 15 is a part of the controller 1. As such, any control system which determines an amount of compensation for the laser beam on the basis of the obtained machining information and the obtain target value would meet this limitation.
“compensated command value determination unit” in claims 1 and 5-6. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 12 specifies that the compensated command value determination unit 16 is implemented by a CPU. Figure 4 shows that the compensated command value determination unit 16 is a part of the controller 1. As such, any control system which obtains a compensated command value by compensating for the reference command value would meet this limitation.
“execution control unit” in claims 1 and 5-6. Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 12 specifies that the compensated command value determination unit 16 is implemented by a CPU. Figure 4 shows that the execution control unit 17 is a part of the controller 1. As such, any control system which controls the laser machining device in accordance with the determined compensated command value would meet this limitation.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by YAMANASHI (US 20210023652 A1).
Regarding claim 1, YAMANASHI teaches a controller (control device 37) for controlling an operation of a laser machining device capable of changing an emission angle of a laser beam to be emitted to a workpiece (Figure 2), the controller comprising: 
a machining information obtaining unit (control device 37) that obtains, as machining information, a machining result of the workpiece (Paragraph 35; image processing device 39 of control device 37 for image-processing signals input from the camera 35), the machining result being obtained by emitting the laser beam to the workpiece (Figure 1 Paragraphs 31-33; a laser beam is emitted onto which a luminescent spot of visible light is formed on an optical element 33 which is captured by a camera); 
a target value obtaining unit (control device 37) that obtains a target value of the machining result (Figure 3 Paragraph 35; arithmetic device 41 of control device 37 is connected to the image processing device 39); 
Arithmetic device 41 receives target data from the image processing device that when calculates indicates the position of the center of the nozzle hole, and thus the target location of the laser beam (Paragraph 36).
a reference command value calculation unit (control device 37) that calculates, as a reference command value, a command value of an operation command for the laser machining device, based on the obtained target value (Paragraph 36; arithmetic device 41 of control device 37 calculates the position of the center of the nozzle hole based on image data from camera 35 and then image-processed by the image processing device 39);
a compensation amount determination unit (control device 37) that determines, based on the obtained machining information and the obtained target value, an amount of compensation for the laser beam (Paragraph 38; error arithmetic device 47 of control device 37 determines whether or not the center of the nozzle hole 27 and the luminescent spot coincide with each other); 
a compensated command value determination unit (control device 37) that determines a compensated command value by compensating for the reference command value, based on the calculated reference command value and the determined amount of compensation (Paragraph 42; error arithmetic device 47 of control device 37 calculates a positional error between the center of the nozzle hole and the test beam); 
and an execution control unit (control device 37) that controls the laser machining device to emit the laser beam in accordance with the determined compensated command value (Paragraph 39; beam path controller 49 of control device 37 controls the incident angle of the laser beam LB so as to make center of the nozzle hole 27H and the luminescent spot coincident with each other).
Paragraph 38 further teaches that the beam path controller 49 controls the motors based on the calculation result of the error arithmetic device 47.

Regarding claim 2, YAMANASHI teaches the controller according to Claim 1, wherein:
the machining information obtaining unit (control device 37) obtains the machining information from a sensor (Paragraph 35; image processing device 39 of control device 37 for image-processing image signals input from the camera 35) that converts a machining result in a machining area including an emission position of the laser beam into a value and outputs the value (Paragraph 41; the position of the test beam is calculated based on the captured image of the test beam by using the image processing device 39 and is stored in the luminescent spot position data memory 45).

Regarding claim 4, YAMANASHI teaches the controller according to Claim 1, wherein:
the laser machining device (Figure 1; laser processing machine 1) comprises a 3D galvanometer scanner (Figure 1 Paragraph 23; x axis scanning mirror 19 and y axis scanning mirror 23).

Regarding claim 5, YAMANASHI teaches a control system (control device 37) comprising: 
the controller according to Claim 1 (see rejection for claim 1 above); 
and a sensor (camera 35) that outputs, as machining information, a machining result of the workpiece (Paragraph 41; control device 37 captures the image of the test beam formed on the optical element by controlling camera 35), the machining result being obtained by the laser machining device (Paragraph 41; the position of the test beam is calculated based on the captured image of the test beam by using the image processing device 39 and is stored in the luminescent spot position data memory 45).

Regarding claim 6, YAMANASHI teaches a recording medium storing a program for causing a computer to function as a controller for controlling an operation of a laser machining device capable of changing an emission angle of a laser beam to be emitted to a workpiece, the program causing the computer to function as:
A preamble is denied the effect of limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Roble, 88 USPQ 478 (CCPA 1951).
a machining information obtaining unit (control device 37) that obtains, as machining information, a machining result of the workpiece (Paragraph 35; image processing device 39 of control device 37 for image-processing signals input from the camera 35), the machining result being obtained by emitting the laser beam to the workpiece (Figure 1 Paragraphs 31-33; a laser beam is emitted onto which a luminescent spot of visible light is formed on an optical element 33 which is captured by a camera); 
a target value obtaining unit (control device 37) that obtains a target value of the machining result (Figure 3 Paragraph 35; arithmetic device 41 of control device 37 is connected to the image processing device 39); 
Arithmetic device 41 receives target data from the image processing device that when calculates indicates the position of the center of the nozzle hole, and thus the target location of the laser beam (Paragraph 36).
a reference command value calculation unit (control device 37) that calculates, as a reference command value, a command value of an operation command for the laser machining device, based on the obtained target value (Paragraph 36; arithmetic device 41 of control device 37 calculates the position of the center of the nozzle hole based on image data from camera 35 and then image-processed by the image processing device 39);
a compensation amount determination unit (control device 37) that determines, based on the obtained machining information and the obtained target value, an amount of compensation for the laser beam (Paragraph 38; error arithmetic device 47 of control device 37 determines whether or not the center of the nozzle hole 27 and the luminescent spot coincide with each other); 
a compensated command value determination unit (control device 37) that determines a compensated command value by compensating for the reference command value, based on the calculated reference command value and the determined amount of compensation (Paragraph 42; error arithmetic device 47 of control device 37 calculates a positional error between the center of the nozzle hole and the test beam); 
and an execution control unit (control device 37) that controls the laser machining device to emit the laser beam in accordance with the determined compensated command value (Paragraph 39; beam path controller 49 of control device 37 controls the incident angle of the laser beam LB so as to make center of the nozzle hole 27H and the luminescent spot coincident with each other).
Paragraph 38 further teaches that the beam path controller 49 controls the motors based on the calculation result of the error arithmetic device 47.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YAMANASHI (US 20210023652 A1), in view of MORISONO (JP 2008068312 A)
Regarding claim 3, YAMANASHI teaches the controller according to claim 1, wherein:
wherein the reference command value calculation unit calculates, as the reference command value, a reference command value including information on an angle of a mirror that changes an emission direction of the laser beam (Figure 2 Paragraph 28; the laser beam LB reflected by the bend mirror 15 inclines by an angle θ [with respect to the reference state], and thereby the irradiation position of the laser beam LB on the processed material W displaces by a distance Δs), 
the compensation amount determination unit determines the angle of the mirror that changes the emission direction of the laser beam (Paragraph 47; the controller 49 of the control device 37 adjusts the incident angle of the test beam onto the condenser lens by controlling the adjustment drive mechanism based on the calculated positional error),
In order to the adjust the incident angle of the test beam based on the calculated positional error, the amount of change that that the mirror must move must be determined.
and the compensated command value determination unit determines a compensated command value for the angle of the mirror that changes the emission direction of the laser beam (Paragraph 47; the controller 49 of the control device 37 adjusts the incident angle of the test beam onto the condenser lens by controlling the adjustment drive mechanism based on the calculated positional error), 
In order to the adjust the incident angle of the test beam based on the calculated positional error, the motors which move the mirrors must receive a command value based on the amount of change that mirror must be moved.
Fails to teach:
wherein the reference command value calculation unit calculates, as the reference command value, a position of a focus lens that changes a focal length of the laser beam, and an energy density of the laser beam, 
the compensation amount determination unit determines the position of the focus lens that changes the focal length of the laser beam, and the energy density of the laser beam, 
and the compensated command value determination unit determines a compensated command value for, the position of the focus lens that changes the focal length of the laser beam, and the energy density of the laser beam.
MORISONO teaches a laser beam machining apparatus capable of suppressing dispersion of the machining accuracy, wherein:
the focal length of the laser light in the z-axis direction can be adjusted by adjusting lenses slid by a drive motor (Paragraph 4)
the focal length of the laser beam L at specific positions on the processing reference plane to be the irradiation target of the laser beam are defined for each irradiation spot and stored as processing pattern information (Paragraph 69)
offset designation generation unit 115 determines the height of workpiece W (Paragraph 89)
a machining pattern change processing unit 117 reads the machining pattern information from the machining pattern storage unit 116, and performs a process of changing the focal length in the machining pattern information based on the offset designation from the offset designation generation unit 115 (Paragraph 71)
The machining pattern change processing unit 117 calculates the z value in the three-dimensional position coordinates of the machining pattern information and the changed machining pattern information is generated (Paragraph 84)
a beam diameter adjusting unit 119 controls the beam expander 11 based on the processing pattern information (Paragraph 73) and begin operations based on the changed pattern information (Paragraph 85)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kato with Morisono and have the control device also calculate, determine, and change the position of a focus lens that changes the focal length of the laser beam. This would have been done to suppress variations in processing accuracy and processing quality (Paragraph 6).
Furthermore, it is well known in the art that changing the focal length of a laser beam would also change the energy density of a laser beam at the workpiece as evidenced by Son Tran (The Link between Focal Length, Field Size, Focus Depth, Spot Size and Power Density. Why Is It Good to Know the Link?, LinkedIn).


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 6167307 B2), in view of NAKAGAWA (US 20160325376 A1).
Regarding claim 1, Kato teaches a controller (motor control means 202 and control unit 300) for controlling an operation of a laser machining device capable of changing an emission angle of a laser beam to be emitted to a workpiece (Figure 2), the controller comprising: 
a machining information obtaining unit that obtains, as machining information, a machining result of the workpiece (Paragraph 26; motor control means  202 receives values from encoder 240) 
a target value obtaining unit that obtains a target value of the machining result (Paragraph 22; motor control means 202 receives the galvanometer position command information 402 from the control unit 300); 
a reference command value calculation unit that calculates, as a reference command value, a command value of an operation command for the laser machining device, based on the obtained target value (Paragraph 22; motor control means 202 calculates the rotation angle of the Galvano motor based on the target value by using the parameters stored in the parameter storage means 201); 
a compensation amount determination unit that determines, based on the obtained machining information and the obtained target value, an amount of compensation for the laser beam (Paragraph 23; current amplification is carried out by x-axis direction amplifier 231 and sent to x-axis direction motor 211); 
a compensated command value determination unit that determines a compensated command value by compensating for the reference command value, based on the calculated reference command value and the determined amount of compensation (Paragraph 24; motor control means 202 receives the feedback signal from the x-axis direction encoder 241 and adjusts output driving signal 404 so that the rotational position coincides with the galvano position command information 402); 
The feedback from the x axis direction encoder 241 is based on the compensation calculated by the x-axis direction amplifier 231 (Paragraph 23).
and an execution control unit (x-axis direction motor 211) that controls the laser machining device to emit the laser beam in accordance with the determined compensated command value (Paragraph 23; rotates based on the drive signal 404 from the motor control means 202).
Kato fails to teach:
a machining information obtaining unit that obtains, as machining information, a machining result of the workpiece, the machining result being obtained by emitting the laser beam to the workpiece
NAKAGAWA teaches a laser processing apparatus, wherein:
a controller (controller 24) for controlling an operation of a laser machining device capable of changing an emission angle of a laser beam to be emitted to a workpiece (Paragraphs 84-85; irradiation conditions including incidence position and incidence angle of the laser light L can be adjusted and irradiation conditions of the laser light are adjusted based on the acquired image), the controller comprising: 
a machining information obtaining unit that obtains, as machining information, a machining result of the workpiece, the machining result being obtained by emitting the laser beam to the workpiece (Paragraph 84; a camera captures an image of the laser light incident on the workpiece); 
a controller which adjusts the irradiation conditions of the laser light which include an incidence position and incidence angle of the laser light with respect to the workpiece (Paragraph 85)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kato with NAKAGAWA and have the laser control unit collect information from an image of a camera and use said information to determine the incidence position and incidence angle of the laser light. This would have been done so that the laser processing apparatus can process the workpiece with high quality and high accuracy (Nakagawa Paragraph 7).

Regarding claim 4, Kato as modified teaches the controller according to claim 1 wherein, 
the laser machining device (laser processing apparatus 100) comprises a 3D galvanometer scanner (Figure 1 Paragraph 17; galvano scanner 200).

Regarding claim 5, Kato modified with NAKAGAWA teaches a control system comprising:
the controller according to Claim 1 (see rejection for claim 1 above); 
NAKAGAWA further teaches:
and a sensor (Paragraph 84; camera) that outputs, as machining information, a machining result of the workpiece (Paragraph 84; camera captures an image of the laser light incident on the workpiece), the machining result being obtained by the laser machining device (Paragraph 84-85; the irradiation conditions of the laser light are adjusted based on the acquired image and the laser processing apparatus 10 has an adjustment device that adjusts the irradiation conditions of the laser light).
For the laser processing apparatus to adjust the irradiation conditions based on the acquired image, it must have obtained the irradiation conditions of the laser light.

Regarding claim 6, Kato teaches a recording medium storing a program for causing a computer to function as a controller for controlling an operation of a laser machining device capable of changing an emission angle of a laser beam to be emitted to a workpiece, the program causing the computer to function as:
A preamble is denied the effect of limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Roble, 88 USPQ 478 (CCPA 1951) 
a machining information obtaining unit that obtains, as machining information, a machining result of the workpiece (Paragraph 26; motor control means  202 receives values from encoder 240) 
a target value obtaining unit that obtains a target value of the machining result (Paragraph 22; motor control means 202 receives the galvanometer position command information 402 from the control unit 300); 
a reference command value calculation unit that calculates, as a reference command value, a command value of an operation command for the laser machining device, based on the obtained target value (Paragraph 22; motor control means 202 calculates the rotation angle of the Galvano motor based on the target value by using the parameters stored in the parameter storage means 201); 
a compensation amount determination unit that determines, based on the obtained machining information and the obtained target value, an amount of compensation for the laser beam (Paragraph 23; current amplification is carried out by x-axis direction amplifier 231 and sent to x-axis direction motor 211); 
a compensated command value determination unit that determines a compensated command value by compensating for the reference command value, based on the calculated reference command value and the determined amount of compensation (Paragraph 24; motor control means 202 receives the feedback signal from the x-axis direction encoder 241 and adjusts output driving signal 404 so that the rotational position coincides with the galvano position command information 402); 
The feedback from the x axis direction encoder 241 is based on the compensation calculated by the x-axis direction amplifier 231 (Paragraph 23).
and an execution control unit (x-axis direction motor 211) that controls the laser machining device to emit the laser beam in accordance with the determined compensated command value (Paragraph 23; rotates based on the drive signal 404 from the motor control means 202).
Kato fails to teach:
a machining information obtaining unit that obtains, as machining information, a machining result of the workpiece, the machining result being obtained by emitting the laser beam to the workpiece
NAKAGAWA teaches a laser processing apparatus, wherein:
a controller (controller 24) for controlling an operation of a laser machining device capable of changing an emission angle of a laser beam to be emitted to a workpiece (Paragraphs 84-85; irradiation conditions including incidence position and incidence angle of the laser light L can be adjusted and irradiation conditions of the laser light are adjusted based on the acquired image), the controller comprising: 
a machining information obtaining unit that obtains, as machining information, a machining result of the workpiece, the machining result being obtained by emitting the laser beam to the workpiece (Paragraph 84; a camera captures an image of the laser light incident on the workpiece); 
a controller which adjusts the irradiation conditions of the laser light which include an incidence position and incidence angle of the laser light with respect to the workpiece (Paragraph 85)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kato with NAKAGAWA and have the laser control unit collect information from an image of a camera and use said information to determine the incidence position and incidence angle of the laser light. This would have been done so that the laser processing apparatus can process the workpiece with high quality and high accuracy (Nakagawa Paragraph 7).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 6167307 B2), in view of NAKAGAWA (US 20160325376 A1) and in further view of YAMANASHI (US 20210023652 A1).
Regarding claim 2, Kato as modified teaches the controller according to claim 1.
NAKAGAWA further teaches:
a camera is used capture an image of the laser light incident on the workpiece and irradiation conditions of the laser light are adjusted based on the acquired image (Paragraph 84)
Same motivation as claim 1 above.
NAKAGAWA as modified fails to teach:
wherein the machining information obtaining unit obtains the machining information from a sensor that converts a machining result in a machining area including an emission position of the laser beam into a value and outputs the value.
YAMANASHI teaches a method of centering a laser beam, wherein:
wherein the machining information obtaining unit obtains the machining information from a sensor (Paragraph 41; control device 37 captures the image of the test beam by controlling the camera 35) that converts a machining result in a machining area including an emission position of the laser beam into a value and outputs the value (Paragraph 41; the arithmetic means 41 of the control device 37 calculates the position of the test beam based on the captured image of the test beam by using the image processing device).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Morisono with NAKAGAWA and to have the control device convert the image from the camera into a value. This would have been done so that this value could be used to be compared with an intended value so that a deviation in location of the laser can be correct (NAKAGAWA Paragraphs 35-38).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 6167307 B2), in view of NAKAGAWA (US 20160325376 A1) and in further view of MOCHIDA (JP 2009166075 A) and MORISONO (JP 2008068312 A).
Regarding claim 3, Kato as modified teaches the controller according to claim 1.
the reference command value calculation unit (motor control means 202) calculates, as the reference command value, a reference command value including information on an angle of a mirror that changes an emission direction of the laser beam (Paragraph 22; motor control means 202 calculates the rotation angle of the Galvano motor based on the target value by using the parameters stored in the parameter storage means 201), 
Changing the rotation angle of the glavano motor would inherently change the direction of the glavano mirror which would change the change the emission direction of the laser beam as can be seen in Figure 2 of Kato.
Nakagawa also further teaches a controller which adjusts the irradiation conditions of the laser light which include an incidence position and incidence angle of the laser light with respect to the workpiece (Nakagawa Paragraph 85).
the compensation amount determination unit determines the angle of the mirror that changes the emission direction of the laser beam (Paragraph 24; current amplification is carried out by x-axis direction amplifier 231 and sent to x-axis direction motor 211), 
and the compensated command value determination unit determines a compensated command value for the angle of the mirror that changes the emission direction of the laser beam (Paragraph 24; motor control means 202 receives the feedback signal from the x-axis direction encoder 241 and adjusts output driving signal 404 so that the rotational position coincides with the galvano position command information 402)
Fails to teach:
the reference command value calculation unit calculates, as the reference command value, a reference command value including information a position of a focus lens that changes a focal length of the laser beam and an energy density of the laser beam
the compensation amount determination unit determines the position of the focus lens that changes the focal length of the laser beam, and the energy density of the laser beam
and the compensated command value determination unit determines a compensated command value for the angle of the mirror that changes the position of the focus lens that changes the focal length of the laser beam and the energy density of the laser beam.
MOCHIDA teaches a numerical control apparatus for controlling a laser beam machining which can vary laser beam machining conditions according to an inclination angle of a torch, wherein:
a relationship exists between the inclination angle of the torch 41 with respect to the workpiece 44 and the laser power (Figure 6 Paragraph 37)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kato with Mochida and have the control system also calculate, determine, and change the energy density of the laser beam alongside the angle of the mirror which causes a change in the angle of incidence. This would have been done to obtain optical processing condition in accordance with the inclination angle (Mochida Paragraph 42).
Kato as modified with Mochida fails to teach:
the reference command value calculation unit calculates, as the reference command value, a reference command value including information a position of a focus lens that changes a focal length of the laser beam
the compensation amount determination unit determines the position of the focus lens that changes the focal length of the laser beam
and the compensated command value determination unit determines a compensated command value for the angle of the mirror that changes the position of the focus lens that changes the focal length of the laser beam
MORISONO teaches a laser beam machining apparatus capable of suppressing dispersion of the machining accuracy, wherein:
the focal length of the laser light in the z-axis direction can be adjusted by adjusting lenses slid by a drive motor (Paragraph 4)
the focal length of the laser beam L at specific positions on the processing reference plane to be the irradiation target of the laser beam are defined for each irradiation spot and stored as processing pattern information (Paragraph 69)
offset designation generation unit 115 determines the height of workpiece W (Paragraph 89)
a machining pattern change processing unit 117 reads the machining pattern information from the machining pattern storage unit 116, and performs a process of changing the focal length in the machining pattern information based on the offset designation from the offset designation generation unit 115 (Paragraph 71)
The machining pattern change processing unit 117 calculates the z value in the three-dimensional position coordinates of the machining pattern information and the changed machining pattern information is generated (Paragraph 84)
a beam diameter adjusting unit 119 controls the beam expander 11 based on the processing pattern information (Paragraph 73) and begin operations based on the changed pattern information (Paragraph 85)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kato with Morisono and have the control device also calculate, determine, and change the position of a focus lens that changes the focal length of the laser beam. This would have been done to suppress variations in processing accuracy and processing quality (Paragraph 6).
Furthermore, it is well known in the art that changing the focal length of a laser beam would also change the energy density of a laser beam at the workpiece as evidenced by Son Tran (“The Link between Focal Length, Field Size, Focus Depth, Spot Size and Power Density. Why Is It Good to Know the Link?”, LinkedIn article).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763